Citation Nr: 0908419	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for left 
leg shin splints.

2.  Entitlement to a compensable disability rating for right 
leg shin splints.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from May 1996 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

After this case was certified to the Board in January 2008, 
the Veteran submitted a letter dated April 2008 stating he 
had recently begun receiving supplemental income from the 
Social Security Administration for his disabilities.  With 
this letter, the Veteran submitted the favorable March 2008 
Social Security Administration decision.  However, the 
medical records considered by Social Security Administration 
in deciding his claim are not currently in the Veteran's 
file.  Since these additional records are potentially 
relevant to his appeal with VA, attempts must be made to 
obtain this additional evidence.  38 C.F.R. § 3.159(c)(2) 
(2008). See also Lind v. Principi, 3 Vet. App. 493, 494 
(1992) and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with directives in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following 
development and consideration:

1.  The RO/AMC shall provide the 
Veteran with appropriate notice 
pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) and under 
38 U.S.C.A. 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to information or evidence required 
to substantiate his claims and VA's 
respective duties.

The notice letter should also include 
the requirements as outlined in 
Dingess, 19 Vet. App. at 473 and 
Vazquez-Flores, 22 Vet. App. at 37.

2.  The RO/AMC shall obtain the 
Veteran's Social Security 
Administration records, including all 
medical records that formed the basis 
of the March 2008 decision.  The 
efforts to obtain these records should 
be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder for consideration.  If attempts 
to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then also 
document this in the file and notify 
the Veteran accordingly.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2007).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


